DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nachum et al. (US2019/0147339) in view of Csefalvay (US2020/0202218) and Hou et al. (CN109409501).
To claim 1, Nachum teach a method for improving performance of an artificial neural network (ANN) model, the method comprising: 
receiving, by an ANN improvement device (100 of Fig. 1), an ANN model (102 of Fig. 1, 202 of Fig. 2) and input dataset (110 of Fig. 1, paragraph 0043), wherein the ANN model comprises a plurality of neurons arranged in a plurality of layers and employing a plurality of corresponding activation functions (paragraphs 0044, 0050, 0067); 
assigning, by the ANN improvement device, a random activation threshold value to each of the plurality of corresponding activation functions (paragraph 0044, obvious as random initialization); 
determining, by the ANN improvement device, a set of activated neurons in each of the plurality of layers for a majority of input data in the input dataset (paragraphs 0067); 
identifying, by the ANN improvement device, a set of removable layers based on a number of activated neurons in the set of activated neurons and a pre-defined threshold value (paragraph 0046, removing inactive neurons may cause some layers to be entirely removed from the received neural network, i.e. if all of the neurons of the layer are removed); 
for each of the set of removable layers and for a random set of input data in the input dataset, evaluating, by the ANN improvement device, a relative loss of the ANN model upon removing a removable layer from the ANN model (paragraphs 0045, 0065, shrinking engine loss function includes task loss terms and terms penalizing active neurons of the received neural network, accuracy of the received neural network in performing the task is evaluated based on the training data); and 
deriving, by the ANN improvement device, a modified ANN model by removing one or more of the set of removable layers based on the evaluation (114 of Fig. 1, paragraph 0041, optimized based on performance criteria, e.g., inference latency, or memory footprint, etc).
But, Nachum do not expressly disclose wherein the random activation threshold value is selected from a pre-defined range for each of the plurality of corresponding activation functions; based on the random activation threshold value for each of the plurality of corresponding activation functions.
Nevertheless, relation of the random activation threshold value for each of the plurality of corresponding activation functions and a set of activated neurons in each of the plurality of layers for a majority of input data in the input dataset would have been obvious.
	Csefalvay teach a neural network comprising a set of activated neurons in each of the plurality of layers for a majority of input data in the input dataset based on the random activation threshold value for each of the plurality of corresponding activation functions (paragraphs 0107, 0129-0131).
	Hou teach a neural network optimization method, wherein the random activation threshold value is selected from a pre-defined range for each of the plurality of corresponding activation functions (paragraphs 0020, 0041-0044, randomly initialize or assign weights and thresholds in the range of 0, 1).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Csefalvay and Hou into the method of Nachum, in order to initialize neural network parameters by design preference.

To claim 10, Nachum, Csefalvay and Hou teach a system for improving performance of an artificial neural network (ANN) model (as explained in response to claim 1 above).

To claim 19, Nachum, Csefalvay and Hou teach a non-transitory computer-readable medium storing computer-executable instructions for method of claim 1 (as explained in response to claim 1 above).



To claims 2 and 11, Nachum, Csefalvay and Hou teach claims 1 and 10.
Nachum, Csefalvay and Hou teach further comprising, iteratively: assigning a new random activation threshold value to each of the plurality of corresponding activation functions, wherein the new random activation threshold value is selected from the pre-defined range for each of the plurality of corresponding activation functions and is based on the random activation threshold value; identifying a set of new removable layers based on the new random activation threshold value for each of the plurality of corresponding activation functions; and for each of the set of new removable layers and for the random set of input data, evaluating the relative loss of the ANN model upon removing a new removable layer from the ANN model (Nachum, Figs. 2-4, obvious in iterative optimization of the neural network; paragraphs 0011-0016, 0024, 0072-0074, additionally training the neural network after removing inactive neurons comprises re-initializing weights of neurons of the neural network, the engine re-initializes the parameters of the neural network randomly prior to performing the additional training).

To claims 3 and 12, Nachum, Csefalvay and Hou teach claims 2 and 11. 
Nachum, Csefalvay and Hou teach wherein the iteration is performed: for each of a plurality of activation threshold values in the pre-defined range; or till an increase in the relative loss of the ANN model (Nachum, paragraphs 0065, 0072, 0079).

To claims 4, 13 and 20, Nachum, Csefalvay and Hou teach claims 1, 10 and 19.
Nachum, Csefalvay and Hou teach wherein evaluating the relative loss upon removing the removable layer comprises: determining a control event rate based on a number of correct predictions, made by the ANN model, for a first random set of input data; determining an experimental event rate based on a number of correct predictions, made by the ANN model upon removing the removable layer, for a second random set of input data; and determining the relative loss based on the control event rate and the experimental event rate (Nachum, paragraphs 0045, 0054-0056, task loss terms of the shrinking engine loss function enforce the prediction accuracy of the received neural network in performing the task; despite lack of description, control even rate is well-known in the art which would have been obvious to one of ordinary skill in the art to incorporate for implementation by design preference, hence Official Notice is taken).

To claims 5 and 14, Nachum, Csefalvay and Hou claims 1 and 10.
Nachum, Csefalvay and Hou teach wherein removing the one or more of the set of removable layers comprises removing one or more layers that result in an about same or a lower relative loss (Nachum, paragraphs 0045-0046, 0069-0074, obvious in operation of shrinking engine loss function).

To claims 6 and 15, Nachum, Csefalvay and Hou teach claims 1 and 10.
Nachum, Csefalvay and Hou teach wherein the input dataset comprises one of: training dataset for training the ANN model, or test dataset for testing the ANN model (Nachum, paragraph 0043).

To claims 7 and 16, Nachum, Csefalvay and Hou teach claims 1 and 10.
Nachum, Csefalvay and Hou teach wherein each of the pre-defined range and the pre-defined threshold value is user-defined (Nachum, paragraphs 0071, 0090-0094, obvious in set of constraints being provided to the engine, for example by a user of the engine)

To claims 8 and 17, Nachum, Csefalvay and Hou teach claims 1 and 10.
Nachum, Csefalvay and Hou teach wherein the majority of input data comprises all of input data in the input dataset (Nachum, paragraph 0043).

To claims 9 and 18, Nachum, Csefalvay and Hou teach claims 1 and 10.
Nachum, Csefalvay and Hou teach wherein the ANN model comprises a deep learning model, and wherein the deep learning model is trained for a real-time image processing application or a real-time language processing application (Nachum, obvious in paragraphs 0003, 0042-0043, image processing application).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837. The examiner can normally be reached Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        July 26, 2022